[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 15048
This legal malpractice action has been tried to the Court as a hearing in damages. After a full consideration of all the evidence, the following compensatory damages are awarded:
ECONOMIC DAMAGES             $11,725 NONECONOMIC DAMAGES          $15,000 TOTAL COMPENSATORY DAMAGES   $26,725
The credible evidence establishes that the defendant misled his client concerning the status of her case. Punitive damages are awarded in the amount of the plaintiff's attorney's fees and costs and expenses in pursuing the present action. The plaintiff's attorney's fees amount to one-third of her recovery in this case, or $8,908.33. Her costs and expenses amount to $764.83. Punitive damages are consequently awarded in the amount of $9,673.16.
Judgment shall therefore enter in favor of the plaintiff in the amount of $36,398.16.
Jon C. Blue Judge of the Superior Court